UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6822



JOHNNY HALL,

                                              Petitioner - Appellant,

             versus


UNITED STATES OF AMERICA; ARTHUR F. BEELER,
Warden,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-129)


Submitted:    October 24, 2003            Decided:     November 12, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny   Hall    seeks   to   appeal    the   district   court’s   order

dismissing his habeas corpus petition, construed by the district

court as a successive motion under 28 U.S.C. § 2255 (2000).               An

appeal may not be taken from the final order in a proceeding under

§ 2255 unless a circuit judge or justice issues a certificate of

appealability.       28 U.S.C. § 2253(c)(1)(B).          A certificate of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

An appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

  , 123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We

have independently reviewed the record and conclude that Hall has

not made the requisite showing. Accordingly, we deny Hall’s motion

for a certificate of appealability and dismiss the appeal.*                We


     *
       The district court construed the 28 U.S.C. § 2241 (2000)
petition as a motion to vacate under 28 U.S.C. § 2255, and
dismissed it as a successive motion lacking the authorization
required by § 2255.

     Having construed Hall’s notice of appeal and informal brief as
a motion for authorization, see United States v. Winestock, 340
F.3d 200, 208 (4th Cir.), petition for cert. filed,     U.S.L.W.
(U.S. Sept. 22, 2003) (No. 03-6548), we conclude that, under the

                                      2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




strictures of    that   statute,   Hall   is   not   entitled   to   such
authorization.


                                   3